Citation Nr: 0215257	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to May 28, 1999 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date prior to August 12, 1999 
for the grant of a 30 percent rating for asthma.  

3.  Entitlement to an effective date prior to February 21, 
2001 for the grant of a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1973 to 
April 1978, August 1979 to October 1981, and December 1981 to 
November 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2001 hearing officer decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted a 30 percent rating for 
asthma from August 12, 1999, service connection for PTSD from 
September 3, 1999, and TDIU from February 21, 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received the veteran's initial claim for service 
connection for PTSD on May 28, 1999.  There is no previous 
communication from the veteran or his representative 
indicating an intent to seek service connection for the 
disability.    

3.  The earliest date on which it was factually ascertainable 
that the veteran's asthma had become 30 percent disabling was 
May 27, 1999, when the veteran visited a VA emergency room 
and was given prescription inhalers that he eventually used 
every day.  

4.  The earliest date on which it was factually ascertainable 
that entitlement to TDIU was warranted is February 21, 2001, 
at which time the veteran was unable to work due to service-
connected disability.      



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 28, 
1999 the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.400 (2001).  

2.  The criteria for an effective date of May 27, 1999 for 
the grant of the 30 percent rating for asthma are met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.97, Diagnostic Code 
6602 (2001).  

3.  The criteria for an effective date earlier than February 
21, 2001 for the grant of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.321, 3.340, 3.341, 3.400, 4.16 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The claims may be decided on the merits because VA fulfilled 
its duty to assist and inform the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this case, the RO obtained the available 
service department records, service medical records, and 
medical records from the identified health care providers.  
The veteran received a VA general medical examination in May 
1996, a VA respiratory examination in November 1999, and VA 
PTSD and joints examinations in March 2001.  The veteran and 
his representative filed numerous lay statements with the RO, 
and the veteran provided sworn testimony at a February 2001 
regional office hearing.  The RO's August 1995, June 1996, 
April 1998, June 1999, August 1999, October 1999, November 
1999, May 2000, June 2000, March 2001, April 2001, May 2001, 
June 2001, August 2001, and December 2001 letters to the 
veteran, the June 1996, March 1997, April 1998, October 1999, 
April 2000, April 2001, and June 2001 rating decisions, the 
May 1997, June 2000, April 2001, and December 2001 statements 
of the case, and the March 1998 Board decision informed the 
veteran of the applicable laws and regulations, including 
provisions of the Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, VA informed the veteran that VA would obtain the 
available records in the custody of a federal department or 
agency, including service department and service and VA 
medical records, and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, and it still remained his 
ultimate responsibility to obtain any private medical 
evidence and lay statements needed to support his claim.  The 
August 2001 letter specifically stated the applicable 
provisions of the Veterans Claims Assistance Act of 2000.  
Since the veteran was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
also attempted to obtain such evidence, VA has fulfilled its 
duty to assist and inform the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of certain types of evidence will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  38 C.F.R. 
§ 3.157(b).  Specifically, the date of a VA outpatient or 
hospital examination will be accepted as the date of receipt 
of a claim, if the reports relate to examination or treatment 
of a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. § 
3.157(b)(1).  

Entitlement to an effective date prior to May 28, 1999
for the grant of service connection for PTSD

In April 2001, the RO Hearing Officer granted service 
connection for PTSD effective from September 3, 1999.  A June 
2001 rating decision granted an earlier effective date of May 
28, 1999.    

Review of the claims folder reveals that the RO received the 
veteran's initial claim for service connection for PTSD on 
May 28, 1999.  The claim was received more than one year 
after the veteran's separation from service.  38 C.F.R. 
§ 3.400(b)(2).  Therefore, the effective date is either the 
date of the claim or the date entitlement arose, whichever is 
later.  Careful examination of the claims folder reveals no 
statement from the veteran or his representative prior to May 
28, 1999 that indicates an intent to seek service connection 
for PTSD.  38 C.F.R. §§ 3.1(p), 3.155(a).  Accordingly, the 
Board finds no basis for establishing an effective date for 
service connection for PTSD earlier than May 28, 1999.    


Entitlement to an effective date prior to August 12, 1999
for the grant of a 30 percent rating for asthma

A June 1996 rating decision granted service connection and an 
initial noncompensable rating for bronchitis from December 1, 
1994 and denied entitlement to service connection for asthma.  
The June 1996 rating decision became final because the 
veteran was notified of the decision by letter, and a notice 
of disagreement was not filed within the prescribed time 
period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.   

On August 12, 1999, the RO received a claim for an increased 
rating for bronchitis.  An April 2000 rating decision 
increased the rating for bronchitis to 10 percent effective 
from August 12, 1999.  In an April 2001 rating action, the RO 
Hearing Officer recharacterized the veteran's respiratory 
disability as asthma and increased the rating to 30 percent 
from August 12, 1999.  The veteran perfected a timely appeal 
of the effective date for the grant of the 30 percent rating.  

The currently assigned effective date, August 12, 1999, is 
the date of receipt of the claim for an increase.  An earlier 
effective date may be granted only if entitlement to an 
increase is factually ascertainable within the one year 
period before the date of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

The rating criteria for bronchial asthma includes evaluation 
of the veteran's Forced Vital Capacity (FVC), Forced 
Expiratory Volume in 1 Second (FEV1), FEV1/FVC ratio, 
frequency of asthma attacks, and medications.  Bronchial 
asthma, with FEV1 of 56 to 70 percent predicted, or; FEV1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  

Upon a review of the evidence, the Board finds that 
entitlement to the increase to a 30 percent rating is 
factually ascertainable on May 27, 1999.  On that date, the 
veteran went to the VA emergency room with breathing problems 
and was given a nebulizer and albuterol, which helped him 
breathe easier by the next day.  The report of the November 
1999 VA respiratory examination reflects that the veteran's 
bronchitis and airway obstruction were deemed chronic and 
that he was using the prescription albuterol and prednisone 
inhalers every two days and sometimes every day.  Thus, the 
evidence shows increased severity in asthma symptomatology 
that warrants a 30 percent rating beginning May 27, 1999.  
Review of the evidence within the one-year period before the 
claim for the increased rating fails to reveal any relevant 
treatment for asthma reflected worsened disability.  

The Board notes that the May 27, 1999 VA emergency room 
report may also be construed as an informal claim for an 
increased rating.  38 C.F.R. § 3.157(b).  In such cases, the 
date of treatment is considered the date of claim. Id.  In 
any event, such analysis does not ultimately yield an earlier 
effective date, as evidence within the one-year period before 
the May 1999 visit fails to demonstrate asthma properly 
ratable as 30 percent disabling.  In conclusion, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports an effective date of May 27, 1999 for the 
award of a 30 percent rating for asthma.  38 U.S.C.A. § 
5107(b).       


Entitlement to an effective date prior to February 21, 2001
for the grant of TDIU

The RO received the veteran's formal claim for an increased 
disability rating based on individual unemployability on 
April 1, 2001.  The April 2001 hearing officer decision 
granted TDIU from February 21, 2001, based on testimony from 
the veteran's personal hearing on that date.  The veteran 
perfected a timely appeal of the effective date of the grant 
of TDIU, contending that he was unable to maintain 
substantially gainful employment before February 21, 2001.  

The Board notes that the veteran submitted an informal claim 
for TDIU on March 22, 2000.  A report of contact made on that 
date indicates that the veteran wished to apply for TDIU.  By 
letter dated March 23, 2000, the RO forwarded the veteran a 
copy of VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  See 38 U.S.C.A. § 
5102 and 38 C.F.R. § 3.150(a) (VA must provide the 
appropriate form upon request of a person applying for VA 
benefits).  However, the RO did not receive the completed 
formal TDIU claim until April 1, 2001, more than one year 
after the informal claim.  Pursuant to VA regulation, the 
claim may not be considered filed as of the date of receipt 
of the March 2000 informal claim.  38 C.F.R. § 3.155(a).  
However, the Board observes that the RO adjudicated and 
denied the informal TDIU claim in its April 2000 rating 
decision, which the veteran appealed and on which TDIU 
ultimately granted.  Accordingly, the Board finds a valid 
informal claim as of March 22, 2000.    

Because a claim for TDIU is a claim for an increased 
disability rating, the effective date is the date of claim or 
the date entitlement is factually ascertainable, if the 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Where the veteran fails to 
meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  

Substantially gainful employment is defined as employment 
ordinarily followed by the non-disabled to earn a livelihood, 
with earnings common to the particular occupation in the 
community where the veteran resides.  Annual income from 
substantially gainful employment should exceed the poverty 
threshold for one person and provide, at the very minimum, a 
living wage.  VA Adjudication Manual, M21-1, Paragraph 
50.55(8); Beatty v. Brown, 6 Vet. App. 532, 538 (1994); Faust 
v. West, 13 Vet. App. 342, 355-56 (2000).  It follows, then, 
that the ability to work only a few hours a day or only 
sporadically would not be considered substantially gainful 
employment.  South v. Derwinski, 3 Vet. App. 121, 124 (1992).  
Marginal employment exists when a veteran is working but 
earns an annual income that falls below the poverty threshold 
for one person, as established by the U.S. Department of 
Commerce, Bureau of the Census.  38 C.F.R. § 4.16(a).  
According to the Bureau of the Census, the poverty threshold 
for one person under 65 years old was $7,929 in 1995, $8,163 
in 1996, $8,350 in 1997, $8,484 in 1998, $8,667 in 1999, 
$8,959 in 2000, and $9,214 in 2001.  

The June 1996 rating decision granted service connection and 
initial ratings for cluster headaches, a left ankle 
disability, atopic dermatitis, bronchitis with asthma 
symptoms, and a callous of the plantar surface of the left 
fifth toe and denied entitlement to service connection for 
the remaining eighteen claimed disabilities, resulting in a 
combined rating of 40 percent for service-connected 
disabilities from December 1, 1994.  A March 1998 Board 
decision granted entitlement to service connection for a low 
back disability, and an April 1998 rating decision granted an 
initial 10 percent rating, resulting in a combined rating of 
40 percent for service-connected disabilities from December 
1, 1994.  An October 1999 rating decision granted service 
connection for two knee disabilities and granted initial 10 
percent ratings for each knee, resulting in a combined rating 
of 60 percent for service-connected disabilities from 
December 1, 1994.  These decisions became final because the 
veteran was notified of each of the decisions by letter, and 
no notices of disagreement were filed within the prescribed 
time periods.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.   

As discussed above, effective May 27, 1999, a 30 percent 
rating is in order for asthma.  The combined service-
connected rating as of that date is 70 percent.  Also, 
effective May 28, 1999, a 50 percent rating is assigned for 
PTSD.  The combined service-connected disability rating as of 
that date is 90 percent.  See 38 C.F.R. 
§§ 4.25 (combined ratings table), 4.26 (bilateral factor).  
Therefore, as of May 28, 1999, the veteran meets the 
percentage criteria for an award of TDIU.  The question that 
remains is whether the veteran was unable to secure or follow 
a substantially gainful occupation at that time due to 
service-connected disability.   

The April 2001 formal application for TDIU confirmed that the 
veteran worked 40 hours per week as a bus driver, motor coach 
operator, and battery delivery driver from February 1995 to 
approximately August 1998, during which he earned $1,500-
$2,800 per month.  He worked 25 hours per week as a 
recreational aide from September 1998 to June 2000, during 
which he earned $500 per month, as part of a work-study 
program he participated in while taking classes.  He worked 
36 hours per week as a bus driver from July 2000 to February 
2001, during which he earned $1,200 per month.  The veteran 
earned a minimum income of $15,900 in 1995, $33,600 in 1996, 
$5,600 in early 1997, $3,800 in late 1998, $6,000 in 1999, 
$13,200 in 2000, and $2,400 in 2001.  From 1995 to 2001, he 
missed a total of approximately 60 days from work, which is 
the equivalent of ten days, or two weeks, lost to illness per 
year.  During the February 21, 2001 personal hearing, the 
veteran indicated that he had not worked in a week and had to 
quit his current job because of health problems.  

Considering this evidence, the Board finds no basis for an 
effective date earlier than February 21, 2001 for the award 
of TDIU.  Specifically, the record does not show an inability 
to secure or maintain substantially gainful employment due to 
service-connected disability until that time.  The veteran 
concedes to earning income through work on a nearly full-time 
basis until February 2001.  There is no earlier statement or 
opinion in medical records or other evidence indicating that 
the veteran was rendered unable to work due to service-
connected disability.  Accordingly, the Board finds no reason 
to amend the effective date of February 21, 2001 currently 
assigned by the RO.  

Although the record appears to show marginal income in 1998 
and 1999, the Board notes that the veteran was attending 
classes at that time and earned income through a work-study 
program, all as part of his VA vocational rehabilitation 
program.  The Board acknowledges that participation in a 
vocational rehabilitation program is premised on the 
existence of employment handicap to which service-connected 
disabilities must materially contribute.  See 38 U.S.C.A. §§ 
3101(a), 3102 (West 1991 & Supp. 2002); 38 C.F.R. §§ 21.40, 
21.51 (2002).  However, mere acceptance into a vocational 
rehabilitation program does not ipso facto demonstrate an 
inability to earn more than marginal income or inability to 
perform the physical and mental acts required by employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1991).  Absent 
additional evidence supporting such a finding, the Board 
cannot conclude that an earlier effective date based on 
participation in a vocational rehabilitation program is 
warranted.   

The Board also finds no basis for an earlier effective date 
for TDIU based on extra-schedular considerations.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).  Specifically, the veteran's case 
does not present such an exception or unusual disability 
picture with such related factors as frequent periods of 
hospitalization or marked interference with employment as to 
render impractical the application of the regular schedular 
standards.  Around May 1999, the veteran told a VA examiner 
that he lost two bus driving jobs because his urine tested 
positive for marijuana, and there was no other evidence of 
the veteran's inability to perform the physical and mental 
acts required for substantially gainful employment.  The sole 
fact that the veteran previously was unemployed or having 
difficulty in obtaining employment is insufficient; the 
schedular disability evaluations constitute recognition that 
service-connected disabilities made it difficult for the 
veteran to obtain and keep employment.  Again, the question 
is whether he was capable of performing the physical and 
mental acts required by employment.  Van Hoose, 4 Vet. App. 
at 363.    



ORDER

An effective date earlier than May 28, 1999 for the grant of 
service connection for PTSD is denied.    

An effective date of May 27, 1999 for the 30 percent rating 
for asthma is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  

An effective date earlier than February 21, 2001 for the 
award of TDIU is denied.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

